Citation Nr: 1222788	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1. Entitlement to service connection for a claimed left shoulder disorder.

2. Whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder.   




REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services





WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from August 1945 to September 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2009 and May 2010 rating decisions by the RO. 

In May 2011, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The reopened claim of service connection for an innocently acquired psychiatric disorder is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran's service in the U.S. Merchant Marine does not qualify as active service for the purpose of granting compensation benefits for the claimed left shoulder injury. 

2. In an unappealed October 2009 decision, the Board continued a previous denial of service connection for posttraumatic stress disorder (PTSD).

3. The evidence associated with the claims folder subsequent to the Board's October 2009 decision includes the Veteran's lay testimony which describes in-service harassment, which was not of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim for service connection for an innocently acquired psychiatric disorder. 


CONCLUSION OF LAW

1. The claim of service connection for a left shoulder disorder must be denied by operation of law.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7 (2011). 

2. New and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

With respect to the Veteran's claimed left shoulder disorder, the VCAA is not applicable because the law is dispositive and the pertinent facts are not in dispute.  There is no additional information or evidence that could be obtained to substantiate the claim.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994); see also Manning v. Principi, 16 Vet.App. 534 (2002); Mason v. Principi, 16 Vet.App. 129 (2002); Livesay v. Principi, 15 Vet.App. 165 (2001); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991).

In a new and material claim, VCAA notice must include a discussion of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish the underlying claim for the benefit sought.  The notice should include a discussion of the basis for the prior denial and the specific evidence is needed to reopen the claim.  Kent v. Nicholson, 20 Vet.App. 1 (2006).  

The record reflects that the Veteran was provided with a VCAA notice letter in March 2010.  The Board need not, however, address the adequacy of this notice letter, or whether VA has met its duty to assist the Veteran in the development of his new and material claim.  

This is so because, as will be discussed, the Board finds that the evidence received since the October 2009 final denial is new and material.  As this portion of the Veteran's appeal is being granted in full, there can be no prejudice to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran). 


II. Law and regulations 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2011).  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits. 38 C.F.R. § 3.7. 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2). 

Under 38 C.F.R. § 3.7, active service for individuals in the American Merchant Marine includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(14), (15). Specifically, United States Merchant Seamen who served on blockade ships in support of Operation Mulberry during World War II and American Merchant Marine who were in Oceangoing Service during the period of armed conflict from December 7, 1941, through August 15, 1945, are considered to have had active service. Service outside of those dates is not qualifying service except for consideration of travel time. See Pacheco v. West, 12 Vet.App. 36, 37 (1998). 


III. Left Shoulder Disability

The Veteran testified that, while serving in the Merchant Marine he fell from a gangplank and injured his left shoulder in November 1968.  See the May 2011 hearing transcript, pages 14-15, 20.  In support of his claim, he submitted a treatment record from November 8, 1968, which documents that he "slipped on [the] first step of [a] gangway and fell backwards . . . [into the] water."

On its face, the Veteran's claim is not sustainable as his service in the Merchant Marine during that period of time does not qualify him for compensation benefits.  

The Veteran has submitted evidence of his Merchant Marine service consisting of copies of a Certificate of Discharge that documents his merchant service on a number of ships, including foreign service aboard the Southport II in 1968.  Again, this Merchant Marine service is outside the recognized dates for established activities of active service. 

The Veteran does not allege, not does the record show, that he incurred a left shoulder disorder during his active service in the Navy from August 1945 to September 1946. 

In short, the Veteran's time in the Merchant Marine does not qualify as active service under 38 C.F.R. § 3.7(x)(15).  

Accordingly, any claim for a left shoulder disability resulting from his November 1968 fall from a gangplank while in the Merchant Marines must be denied by operation of law. See Cacalda v. Brown, 9 Vet.App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet.App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 


IV. An Innocently Acquired Psychiatric Disorder

The Veteran was originally denied service connection for posttraumatic stress disorder (PTSD) in an August 2006 rating decision. He perfected an appeal of this decision, and the denial was confirmed by the Board in October 2009.  Although the Veteran was provided notice of the Board's decision and his appeal rights, he did not initiate an appeal in a timely manner. 

At the time of the October 2009 decision, the record contained the Veteran's service treatment records, service personnel records, records from his time in the Merchant Marine, his VA treatment records, an October 2009 hearing transcript and statements from the Veteran and his health care providers. 

Upon review of this evidence, the Board noted that the Veteran had alleged that his PTSD was the result of stressful events that occurred while serving in the Merchant Marine.  Specifically, he asserted that his PTSD was the result of serving aboard river boats which brought supplies to the troops in the Republic of Vietnam.  

His claim was denied by the Board because his "service in Merchant Marine during that time period [did] not qualify the claimant for any benefits."  It was noted that the record did not document any in-service stressor during the Veteran's active service in the Navy from August 1945 to September 1946. 

The Board's October 2009 decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104, 20.1100 (2011).  As explained, the Veteran's claim may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  See also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence (i.e., after the October 2009 decision) is new and material. 

During the May 2011 hearing, the Veteran testified that, while on active duty in the Navy, he was subjected to racial discrimination and harassment.  The Veteran described similar incidents during his September 2009 hearing, his claim was previously adjudicated as service connection for PTSD and not as a claim for an innocently acquired psychiatric disorder.  As such, in October 2009, the Board noted that the Veteran had not described any "life threatening" events, or that such discrimination "cause[d] him to feel stress compatible with a diagnosis of PTSD." 

In Clemons v. Shinseki, 23 Vet.App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of a broader scope.  As the record indicates that the Veteran has been diagnosed with PTSD, depression, and anxiety, his claim has been recharacterized as listed on the title page.  

Here, the Veteran has testified that he was subject to racial discrimination and harassment while on active duty in the Navy.  Upon review, the Board finds that the Veteran's testimony is "new" in that it was not of record at the time of the October 2009 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim.  

The Board acknowledges that the Court recently held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, would at least trigger the Secretary's duty to assist by providing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  Such is the case here. 

Inasmuch as the Board previously denied the Veteran's claim based, in part, on the absence of an in-service event and the Veteran has submitted evidence describing in-service harassment, the Board finds that the new evidence raises a reasonable possibility of substantiating his claim for an innocently acquired psychiatric disorder. 

Clearly, new and material evidence sufficient to reopen the previously denied claim for service connection for an innocently acquired psychiatric disorder has been received.   


ORDER

The appeal as to the claim of service connection for a left shoulder disorder is dismissed.  

As new and material evidence has been received to reopen the previously denied claim of service connection for an innocently acquired psychiatric disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  


REMAND

There is now of record evidence, in the form the Veteran's lay testimony, which raises a reasonable possibility of substantiating his claim of service connection for an innocently acquired psychiatric disorder.  This evidence, while sufficient to reopen the claim, is not sufficient to allow the claim. 

Specifically, the Veteran has testified that he experienced in-service harassment which was so severe that he would have committed suicide had he not gone AWOL.  See the hearing transcript, page 20.  (The Board pauses to note that the Veteran's service personnel records document periods of authorized leave, but not any periods of AWOL.)  Moreover, the Veteran's VA outpatient treatment records indicate that he has been diagnosed with anxiety, depression and PTSD. 

Based on this evidentiary posture, the Board finds that the issue of service connection for an innocently acquired psychiatric disorder, contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999).  

These questions concern the nature of the Veteran's psychiatric disorder and whether such a disorder had its clinical onset in service or is otherwise related to active duty.  These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011).

Furthermore, during the May 2011 hearing, the Veteran testified that he had been receiving ongoing VA treatment in Providence, Rhode Island, and Brockton, Massachusetts. See the hearing transcript, page 18.  On remand, the Veteran's treatment records from these facilities must be obtained and associated with his claims folder. 

Accordingly, the reopened claim of service connection for an innocently acquired psychiatric disorder is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should take appropriate steps to contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for the claimed psychiatric disorder.  The RO should take all indicated action to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder, to include his ongoing VA treatment records from Providence, Rhode Island, and Brockton, Massachusetts.  All attempts to locate and obtain these records should be documented in the Veteran's claims folder in accordance with procedures set forth in 38 C.F.R. § 3.159(e).

2. The RO should then make arrangements for the Veteran to be examined by a VA examiner, to determine the nature and likely etiology of the claimed psychiatric disorder.  Any and all studies deemed necessary by the examiner should be accomplished. 

The RO should advise the examiner of Veteran's alleged stressor or stressors, even if unverified, namely experiencing racial discrimination while serving on active duty.  The examiner should be informed that the Veteran's service in the Merchant Marine does not qualify as active duty service. 

Any diagnosed psychiatric disability should conform to the psychiatric nomenclature and diagnostic criteria contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV). If the veteran is found to have a diagnosis of PTSD, the examiner is requested to identify the applicable diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  

After examining the Veteran and reviewing the entire record, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50-50-probability) that any other currently demonstrated innocently acquired psychiatric disability had its clinical onset during service or was due to an event or incident of his active service. A rationale for any opinion should be provided. The claims folders should be made available to the examiner for review before the examination and the examination report should indicate if the examiner reviewed the Veteran's medical records.

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


